COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
CHRISTIAN ALVARADO,                                                No. 08-14-00297-CV
                                                 §
                          APPELLANT,                                  Appeal from the
                                                 §
V.                                                                  65th District Court
                                                 §
MARGAUX GOMEZ,                                                   of El Paso County, Texas
                                                 §
                            APPELLEE.                              (TC# 2014DCM2033)
                                                 §

                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 8TH DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.